—Per Curiam.
Respondent was admitted to practice in 1971 by the Appellate *802Division, Second Department. He maintains an office for the practice of law in Amsterdam.
Petitioner, the Committee on Professional Standards, moves for an order pursuant to section 806.4 (b) of this Court’s rules (22 NYCRR 806.4 [b]) suspending respondent from practice pending his compliance with a subpoena duces tecum dated July 6, 1995. Respondent produced documentation and appeared at an examination pursuant to the subpoena. Petitioner pursued its investigation by conducting an audit of respondent’s accounts and discovered irregularities. Thereafter, respondent failed to provide further documentation and explanation requested by petitioner and failed to appear at an adjourned examination conducted pursuant to the subpoena. Respondent has also failed to reply to the instant motion. Under such circumstances, we grant the motion and order respondent’s suspension pending his full compliance with the subpoena (see, e.g., Matter of Lyons, 194 AD2d 993).
Cardona, P. J., Crew III, White, Peters and Spain, JJ., concur. Ordered that petitioner’s motion to suspend respondent pending his full compliance with a subpoena duces tecum dated July 6, 1995, is hereby granted; and it is further ordered that respondent be and hereby is suspended from the practice of law, effective 20 days after the date of this order, pending his full compliance with the subpoena duces tecum dated July 6, 1995, and until further order of this Court; and it is further ordered that for the period of suspension respondent be and hereby is commanded to desist and refrain from the practice of law in any form either as principal or as agent, clerk or employee of another; and he hereby is forbidden to appear as an attorney or counsellor-at-law before any court, Judge, Justice, board, commission or other public authority or to give to another an opinion as to the law or its application, or of any advice in relation thereto; and it is further ordered that respondent shall comply with the provisions of section 806.9 of the rules of this Court (22 NYCRR 806.9) regulating the conduct of disbarred, suspended or resigned attorneys.